DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 12/30/2020.  Claims 18-20 new.
Reasons for Allowance
3.	Claims 1-20 allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claims 1, 9 and 17 recited, “a restriction member fixed to the main body and spaced apart from the counterpart body, the restriction member including a through-hole through which the counterpart body passes and being configured to restrict a distance between the main body and the counterpart body from reaching or exceeding a predetermined length”. The claimed features, which are not taught by reference Tanishima 2003/0218957.
	The newly found reference Moro 2017/0188122 teaches in figs 3-5 a mounting bracket system 202 includes a nut plate 200, and two shafts 206 slide into the slot 110 for restricting. Moro does not teach the claimed limitation.
	Katz 2012/0177232 teaches a luminaire housing 111 inserted into the horizontal opening 117, and the flange 114 and substrate 115 securely restricted the luminaire housing 111 in place.  Katz does not teach “the restriction member including a through-hole through which the counterpart body passes and being configured to restrict a distance between the main body and the counterpart body from reaching or exceeding a predetermined length”. 
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653